Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of December 30, 2010, by and between McMoRan Exploration Co., a Delaware
corporation (“McMoRan”), and Plains Exploration & Production Company, a Delaware
corporation (“PXP”). McMoRan and PXP are sometimes referred to collectively as
the “Parties” and individually as a “Party.”

RECITALS:

WHEREAS, McMoRan, McMoRan Oil & Gas LLC, a Delaware limited liability company,
McMoRan GOM, LLC, a Delaware limited liability company, McMoRan Offshore LLC, a
Delaware limited liability company, PXP, PXP Gulf Properties LLC, a Delaware
limited liability company (“PXP Gulf”), and PXP Offshore LLC, a Delaware limited
liability company (“PXP Offshore”), have entered into that certain Agreement and
Plan of Merger (the “Merger Agreement”), dated as of September 19, 2010,
pursuant to which McMoRan will acquire PXP Gulf and PXP Offshore in exchange for
cash and shares of common stock, par value $0.01 per share, of McMoRan (the
“McMoRan Common Stock”); and

WHEREAS, to induce PXP to enter into the Merger Agreement and to consummate the
transactions contemplated thereby, PXP has required that McMoRan agree, and
McMoRan has agreed, to enter into this Agreement and abide by the covenants and
obligations with respect to the Registrable Securities as set forth herein; and

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Merger Agreement. The terms set forth
below are used herein as so defined:

“Agreement” has the meaning specified in the introductory paragraph of this
Agreement.

“Effectiveness Period” has the meaning specified in Section 2.1(b) of this
Agreement.

“Holder” means the record holder of any Registrable Securities; provided, that
no such record holder shall be deemed to be a “Holder” if the rights under
Article II hereof have not been transferred or assigned to such record holder in
accordance with Section 2.11.

“Included Registrable Securities” has the meaning specified in Section 2.2(a) of
this Agreement.

 

1



--------------------------------------------------------------------------------

“Losses” has the meaning specified in Section 2.9(a) of this Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager(s) of such Underwritten Offering.

“McMoRan” has the meaning specified in the introductory paragraph of this
Agreement.

“McMoRan Common Stock” has the meaning specified in the recitals of this
Agreement.

“Merger Agreement” has the meaning specified in the recitals of this Agreement.

“NYSE” means The New York Stock Exchange, Inc.

“Parity Securities” has the meaning specified in Section 2.2(b) of this
Agreement.

“PXP” has the meaning specified in the introductory paragraph of this Agreement.

“PXP Gulf” shall have the meaning specified in the Recitals of this Agreement.

“PXP Offshore” shall have the meaning specified in the Recitals of this
Agreement.

“Registrable Securities” means the McMoRan Common Stock to be acquired by PXP
pursuant to the Merger Agreement and any additional securities issued with
respect to such shares of McMoRan Common Stock.

“Registration Expenses” has the meaning specified in Section 2.8(b) of this
Agreement.

“Registration Statement” means any registration statement of McMoRan filed under
the Securities Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

“Selling Expenses” has the meaning specified in Section 2.8(b) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Selling Holder Indemnified Persons” has the meaning specified therefore in
Section 2.9(a) of this Agreement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which shares of McMoRan Common Stock are sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.

Section 1.2 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security upon the earliest of (a) when a registration statement
covering such Registrable Security becomes or has been declared effective by the
SEC and such Registrable

 

2



--------------------------------------------------------------------------------

Security has been sold or disposed of pursuant to such effective registration
statement; (b) when such Registrable Security has been disposed of pursuant to
any section of Rule 144 (or any similar provision then in effect) under the
Securities Act or such Registrable Security is eligible to be disposed of by the
Holder thereof under Rule 144 without restriction as to volume; (c) when such
Registrable Security is held by McMoRan or one of its subsidiaries; and (d) when
such Registrable Security has been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities pursuant to Section 2.11 hereof.

ARTICLE 2

REGISTRATION RIGHTS

Section 2.1 Registration.

(a) Not later than 60 days after the Closing Date, McMoRan shall file with the
SEC an automatic shelf Registration Statement (or, if McMoRan is not eligible to
use an automatic shelf Registration Statement, a Registration Statement on Form
S-3 or such other form as is then available to McMoRan to effect a registration
for resale of the Registrable Securities) covering the resale of the Registrable
Securities. Any Registration Statement shall provide for the resale of
Registrable Securities pursuant to any method or combination of methods legally
available to, and requested by, the Holder of any Registrable Securities covered
by such Registration Statement. If such Registration Statement is not
automatically effective upon filing, then McMoRan shall use its commercially
reasonable efforts to cause such Registration Statement to be declared effective
not later than 240 days after the Closing Date.

(b) McMoRan shall use its commercially reasonable efforts to cause a
Registration Statement filed pursuant to this Section 2.1 to be effective,
supplemented, amended and replaced to the extent necessary to ensure that it is
available for the resale of all Registrable Securities by the Holders until the
earliest date on which any of the following occurs: (i) all Registrable
Securities covered by such Registration Statement have ceased to be Registrable
Securities and (ii) there are no longer any Registrable Securities outstanding
(the “Effectiveness Period”). Subject to Section 2.3, upon the occurrence of any
event that would cause the Registration Statement or the Prospectus contained
therein (i) to contain an untrue statement of material fact or omit to state any
material fact necessary to make the statements therein not misleading or
(ii) not to be effective and usable for the resale of all or part of the
Registrable Securities by the Holders, McMoRan shall promptly file an
appropriate amendment to the Registration Statement curing such defect, and, if
SEC review is required, use its commercially reasonable efforts to cause such
amendment to be declared effective as soon as practicable. McMoRan shall prepare
and file with the SEC such amendments and post-effective amendments to the
Registration Statement as may be necessary to keep such Registration Statement
effective during the Effective Period; cause the Prospectus to be supplemented
by any required Prospectus supplement, and as so supplemented to be filed
pursuant to Rule 424 under the Securities Act, and to comply fully with the
rules and regulations under the Securities Act in a timely manner; and comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by the Registration Statement during the Effectiveness
Period.

 

3



--------------------------------------------------------------------------------

(c) Subject to Section 2.3, a Registration Statement when effective will comply
as to form in all material respects with all applicable requirements of the
Securities Act and the Exchange Act and will not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading (and, in the case of
any prospectus contained in such Registration Statement, in the light of the
circumstances under which a statement is made). As soon as practicable following
the date that a Registration Statement becomes effective, but in any event
within two (2) Business Days of such date, McMoRan shall provide PXP with
written notice of the effectiveness of such Registration Statement.

Section 2.2 Piggyback Rights.

(a) Participation. If at any time McMoRan proposes to file (i) a shelf
registration statement other than a Registration Statement contemplated by
Section 2.1, (ii) a prospectus supplement to an effective shelf registration
statement, other than a Registration Statement contemplated by Section 2.1, and
Holders may be included without the filing of a post-effective amendment thereto
that requires McMoRan to request acceleration of the same from the SEC, or
(iii) a registration statement, other than a shelf registration statement, in
any case, for the sale of McMoRan Common Stock in an Underwritten Offering for
its own account and/or another Person, then as soon as practicable following the
engagement of counsel by McMoRan to prepare the documents to be used in
connection with an Underwritten Offering, McMoRan shall give written notice of
such proposed Underwritten Offering to each Holder holding outstanding
Registrable Securities and such notice shall offer such Holder the opportunity
to include in such Underwritten Offering such number of Registrable Securities
(the “Included Registrable Securities”) as each such Holder may request in
writing; provided, however, that if McMoRan has been advised by the Managing
Underwriter that the inclusion of Registrable Securities for sale for the
benefit of the Holders will have an adverse effect on the price, timing (other
than by reason of the notice periods set forth herein) or distribution of the
McMoRan Common Stock in the Underwritten Offering, then (a) McMoRan shall not be
required to offer such opportunity to the Holders, in which case McMoRan shall
provide the Holders written advisement of their exclusion (which notice need not
include any explanation of the reasons for the exclusion) from the Underwritten
Offering no later than 24 hours after the pricing of the Underwritten Offering,
or (b) if any Registrable Securities can be included in the Underwritten
Offering in the opinion of the Managing Underwriter, then the amount of
Registrable Securities to be offered for the accounts of Holders shall be
determined based on the provisions of Section 2.2(b), in which case McMoRan
shall provide the Holders written advisement of their reduced participation
(which notice need not include any explanation of the reasons for the reduced
participation) in the Underwritten Offering no later than 24 hours after the
pricing of the Underwritten Offering. Any notice required to be provided in this
Section 2.2(a) to Holders shall be provided on a Business Day pursuant to
Section 3.1 hereof and receipt of such notice shall be confirmed by the Holder
(provided that the failure of the Holder to confirm receipt shall not affect the
validity or timing of delivery of such notice). Each such Holder shall have two
(2) Business Days (or one (1) Business Day in connection with any overnight or
bought Underwritten Offering) after written notice has been delivered to request
in writing the inclusion of Registrable Securities in the Underwritten Offering.
If no written request for inclusion from a Holder is received within the
specified time, each such Holder shall have no further right to participate in
such Underwritten Offering. If, at any time after giving

 

4



--------------------------------------------------------------------------------

written notice of its intention to undertake an Underwritten Offering and prior
to the closing of such Underwritten Offering, McMoRan shall determine for any
reason not to undertake or to delay such Underwritten Offering, McMoRan may, at
its election, give written notice of such determination to the Selling Holders
and, (x) in the case of a determination not to undertake such Underwritten
Offering, shall be relieved of its obligation to sell any Included Registrable
Securities in connection with such terminated Underwritten Offering, and (y) in
the case of a determination to delay such Underwritten Offering, shall be
permitted to delay offering any Included Registrable Securities for the same
period as the delay in the Underwritten Offering. Any Selling Holder shall have
the right to withdraw such Selling Holder’s request for inclusion of such
Selling Holder’s Registrable Securities in such Underwritten Offering by giving
written notice to McMoRan of such withdrawal at least one Business Day prior to
the time of pricing of such Underwritten Offering.

(b) Priority. If the Managing Underwriter or Underwriters of any proposed
Underwritten Offering of McMoRan Common Stock included in an Underwritten
Offering involving Included Registrable Securities advises McMoRan that the
total amount of Registrable Securities that the Selling Holders and any other
Persons intend to include in such offering exceeds the number that can be sold
in such offering without being likely to have an adverse effect on the price,
timing (other than by reason of the notice periods set forth herein) or
distribution of the McMoRan Common Stock offered, then the McMoRan Common Stock
to be included in such Underwritten Offering shall include the number of
Registrable Securities that such Managing Underwriter or Underwriters advises
McMoRan can be sold without having such adverse effect, with such number to be
allocated (i) first, to McMoRan and (ii) second, pro rata among the Selling
Holders who have requested participation in such Underwritten Offering and any
other holder of securities of McMoRan having rights of registration on parity
with the Registrable Securities (the “Parity Securities”). The pro rata
allocations for each Selling Holder who have requested participation in such
Underwritten Offering shall be the product of (a) the aggregate number of
Registrable Securities proposed to be sold by all Selling Holders in such
Underwritten Offering multiplied by (b) the fraction derived by dividing (x) the
number of Registrable Securities owned on the Closing Date by such Selling
Holder by (y) the aggregate number of Registrable Securities owned on the
Closing Date by all Selling Holders and holders of Parity Securities
participating in the Underwritten Offering.

(c) Termination of Piggyback Registration Rights. Each Holder’s rights under
Section 2.2 shall terminate upon such Holder ceasing to hold at least 1,000,000
of the then outstanding Registrable Securities.

Section 2.3 Delay Rights.

Notwithstanding anything to the contrary contained herein, McMoRan may, upon
written notice to any Selling Holder whose Registrable Securities are included
in a Registration Statement or other registration statement contemplated by this
Agreement, suspend such Selling Holder’s use of any prospectus which is a part
of a Registration Statement or other registration statement (in which event the
Selling Holder shall discontinue sales of the Registrable Securities pursuant to
such Registration Statement or other registration statement but may settle any
previously made sales of Registrable Securities) if (i) McMoRan is pursuing an
acquisition, merger, reorganization, disposition or other similar transaction
and McMoRan determines in

 

5



--------------------------------------------------------------------------------

good faith that McMoRan’s ability to pursue or consummate such a transaction
would be materially adversely affected by any required disclosure of such
transaction in a Registration Statement or other registration statement;
(ii) McMoRan has experienced some other material non-public event the disclosure
of which at such time, in the good faith judgment of the Board of Directors of
McMoRan, would materially and adversely affect McMoRan; or (iii) McMoRan would
be required to prepare and file any financial statements (other than those it
customarily prepares or before it customarily files such financial statements);
provided, however, that in no event shall the Selling Holders be suspended from
selling Registrable Securities pursuant to a Registration Statement or other
registration statement for a period that exceeds an aggregate of 45 days in any
180-day period or 90 days in any 365-day period, in each case, exclusive of days
covered by any lock-up agreement executed by PXP in connection with any
Underwritten Offering. Upon disclosure of such information or the termination of
the condition described above, McMoRan shall provide prompt written notice to
the Selling Holders whose Registrable Securities are included in a Registration
Statement, and shall promptly terminate any suspension of sales it has put into
effect and shall take such other reasonable actions to permit registered sales
of Registrable Securities as contemplated in this Agreement.

Section 2.4 Underwritten Offerings. In the event that one or more Holders elects
to dispose of at least 1,000,000 Registrable Securities under a Registration
Statement pursuant to an Underwritten Offering, McMoRan shall, upon request by
such Holders, retain underwriters in order to permit such Holders to effect such
sale though an Underwritten Offering; provided, that McMoRan shall not be
required to effect more than three Underwritten Offerings pursuant to this
Section 2.4 and the Holders shall be limited to one such request in any
six-month period. In connection with any Underwritten Offering under this
Agreement, the holders of a majority of the Registrable Securities being
disposed of pursuant to the Underwritten Offering shall be entitled to select
the Managing Underwriter or Underwriters for such Underwritten Offering, subject
to the consent of McMoRan, which shall not be unreasonably withheld, delayed or
conditioned. In connection with an Underwritten Offering contemplated by this
Agreement in which a Selling Holder participates, each Selling Holder and
McMoRan shall be obligated to enter into an underwriting agreement that contains
such representations, covenants, indemnities and other rights and obligations as
are customary in underwriting agreements for firm commitment offerings of
securities. No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney and other documents reasonably required under
the terms of such underwriting agreement. Each Selling Holder may, at its
option, require that any or all of the representations and warranties by, and
the other agreements on the part of, McMoRan to and for the benefit of such
underwriters also be made to and for such Selling Holder’s benefit and that any
or all of the conditions precedent to the obligations of such underwriters under
such underwriting agreement also be conditions precedent to its obligations. No
Selling Holder shall be required to make any representations or warranties to or
agreements with McMoRan or the underwriters other than representations,
warranties or agreements regarding the identity of such Selling Holder, its
authority to enter into such underwriting agreement and to sell, and its
ownership of, the securities being registered on its behalf, its intended method
of distribution and any other representation required by Law. If any Selling
Holder disapproves of the terms of an underwriting, such Selling Holder may
elect to withdraw therefrom by notice to McMoRan and the Managing Underwriter;
provided, however, that such withdrawal must be made at least one

 

6



--------------------------------------------------------------------------------

Business Day prior to the time of pricing of such Underwritten Offering. No such
withdrawal or abandonment shall affect McMoRan’s obligation to pay Registration
Expenses.

Section 2.5 Sale Procedures. In connection with its obligations under this
Article 2, McMoRan will, as expeditiously as possible:

(a) subject to Section 2.3, prepare and file with the SEC such amendments and
supplements to, and replacements of, a Registration Statement and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for the Effectiveness Period and as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities covered by such Registration Statement;

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from a Registration Statement and the Managing
Underwriter at any time shall notify McMoRan in writing that, in the sole
judgment of such Managing Underwriter, inclusion of detailed information to be
used in such prospectus supplement is of material importance to the success of
the Underwritten Offering of such Registrable Securities, McMoRan shall use its
commercially reasonable efforts to include such information in such prospectus
supplement;

(c) furnish to each Selling Holder (i) before filing a Registration Statement or
any other registration statement contemplated by this Agreement or any
supplement or amendment thereto, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits), and provide each such
Selling Holder the opportunity to object to any information pertaining to such
Selling Holder and its plan of distribution that is contained therein and make
the corrections reasonably requested by such Selling Holder with respect to such
information prior to filing such Registration Statement or such other
registration statement or supplement or amendment thereto, and (ii) such number
of copies of such Registration Statement or such other registration statement
and the prospectus included therein and any supplements and amendments thereto
as such Selling Holder may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Securities covered by such
Registration Statement or other registration statement;

(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that McMoRan will not be required to qualify generally to
transact business in any jurisdiction where it is not then required to so
qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of a Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any

 

7



--------------------------------------------------------------------------------

other registration statement or any post-effective amendment thereto, when the
same has become effective; and (ii) the receipt of any written comments from the
SEC with respect to any filing referred to in clause (i) of this Section 2.5(e)
and any written request by the SEC for amendments or supplements to a
Registration Statement or any other registration statement or any prospectus or
prospectus supplement thereto;

(f) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the prospectus or prospectus supplement contained in a Registration
Statement or any other registration statement contemplated by this Agreement, as
then in effect, including an untrue statement of a material fact or omitting to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained
therein, in the light of the circumstances under which a statement is made);
(ii) the issuance or threat of issuance by the SEC of any stop order suspending
the effectiveness of a Registration Statement or any other registration
statement contemplated by this Agreement, or the initiation of any proceedings
for that purpose; or (iii) the receipt by McMoRan of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any jurisdiction.
Subject to Section 2.3, following the provision of such notice, McMoRan agrees
to use commercially reasonable efforts to, as promptly as practicable, amend or
supplement the prospectus or prospectus supplement or take other appropriate
action so that the prospectus or prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and to take such other commercially
reasonable action as is necessary to remove a stop order, suspension, threat
thereof or proceedings related thereto;

(g) subject to appropriate confidentiality obligations, furnish to each Selling
Holder copies of any and all transmittal letters or other correspondence with
the SEC or any other governmental agency or self-regulatory body or other body
having jurisdiction (including any domestic or foreign securities exchange)
relating to such offering of Registrable Securities;

(h) in the case of an Underwritten Offering, use commercially reasonable efforts
to furnish upon request, (i) an opinion of counsel for McMoRan dated the date of
the closing under the underwriting agreement, and (ii) a “cold comfort” letter,
dated the pricing date of such Underwritten Offering and a letter of like kind
dated the date of the closing under the underwriting agreement, in each case,
signed by the independent public accountants who have certified McMoRan’s
financial statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such registration statement (and the prospectus and any prospectus
supplement included therein) as have been customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by McMoRan;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

 

8



--------------------------------------------------------------------------------

(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and McMoRan personnel
as is reasonable and customary to enable such parties to establish a due
diligence defense under the Securities Act, provided that McMoRan need not
disclose any non-public information to any such representative unless and until
such representative has entered into a confidentiality agreement with McMoRan
reasonably satisfactory to McMoRan;

(k) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by McMoRan are then listed;

(l) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of
McMoRan to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(m) in connection with any Underwritten Offering provided for hereunder,
participate in “road shows” and other marketing efforts as reasonably requested
by the Selling Holders, provided that McMoRan shall not be required to
participate in more than two road shows or similar marketing efforts in any
12-month period;

(n) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement; and

(o) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.

Each Selling Holder, upon receipt of notice from McMoRan of the happening of any
event of the kind described in subsection (e) of this Section 2.5, shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subsection
(e) of this Section 2.5 or until it is advised in writing by McMoRan that the
use of the prospectus may be resumed and has received copies of any additional
or supplemental filings incorporated by reference in the prospectus, and, if so
directed by McMoRan, such Selling Holder will, or will request the managing
underwriter or underwriters, if any, to deliver to McMoRan (at McMoRan’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

Section 2.6 Cooperation by Holders. McMoRan shall have no obligation to include
Registrable Securities of a Holder in a Registration Statement or in an
Underwritten Offering pursuant to Section 2.2(a) who has failed to timely
furnish such information concerning such Holder that McMoRan determines, after
consultation with its counsel, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.

 

9



--------------------------------------------------------------------------------

Section 2.7 Restrictions on Public Sale by Holders of Registrable Securities.
For so long as Registrable Securities in the aggregate represent more than 10%
of the outstanding McMoRan Common Stock of McMoRan, each Holder of Registrable
Securities agrees to enter into a customary letter agreement with underwriters
providing such Holder will not effect any public sale or distribution of the
Registrable Securities during the 90 calendar day period beginning on the date
of a prospectus or prospectus supplement filed with the SEC with respect to the
pricing of an Underwritten Offering, provided that (i) the duration of the
foregoing restrictions shall be no longer than the duration of the shortest
restriction generally imposed by the underwriters on McMoRan or the officers,
directors or any other stockholder of McMoRan on whom a restriction is imposed
and (ii) the restrictions set forth in this Section 2.7(b) shall not apply to
any Registrable Securities that are included in such Underwritten Offering by
such Holder. Notwithstanding the foregoing, nothing in this Section 2.7(b) shall
restrict the ability of any Holder from disposing of its Registrable Securities
pursuant to a Rule 10b5-1 plan.

Section 2.8 Expenses.

(a) Expenses. McMoRan will pay all Registration Expenses, including, in the case
of an Underwritten Offering, whether or not any sale is made pursuant to such
Underwritten Offering. Each Selling Holder shall pay its pro rata share of all
Selling Expenses in connection with any sale of its Registrable Securities
hereunder, and McMoRan shall not be responsible for any Selling Expenses. In
addition, except as otherwise provided in Section 2.8(b) and Section 2.9 hereof,
McMoRan shall not be responsible for legal fees incurred by Holders in
connection with the exercise of such Holders’ rights hereunder.

(b) Certain Definitions. “Registration Expenses” means all reasonable expenses
incident to McMoRan’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities on a Registration Statement
pursuant to Section 2.1 or an Underwritten Offering covered under this
Agreement, and the disposition of such Registrable Securities, including,
without limitation, all registration, filing, securities exchange listing and
NYSE fees, all registration, filing, qualification and other fees and expenses
of complying with securities or blue sky laws, fees of the Financial Industry
Regulatory Authority, Inc., fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, any transfer taxes and the fees
and disbursements of counsel and independent public accountants for McMoRan,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance. “Selling Expenses” means all
underwriting fees, discounts and selling commissions or similar fees or
arrangements and transfer taxes allocable to the sale of the Registrable
Securities.

Section 2.9 Indemnification.

(a) By McMoRan. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, McMoRan will indemnify and
hold harmless each Selling Holder thereunder, its directors, officers, employees
and agents and each Person, if any, who controls such Selling Holder within the
meaning of the Securities Act and the Exchange Act, and its directors, officers,
employees or agents (collectively, the “Selling Holder Indemnified Persons”),
against any losses, claims, damages, expenses or liabilities (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”), joint or
several, to which such

 

10



--------------------------------------------------------------------------------

Selling Holder Indemnified Person may become subject under the Securities Act,
the Exchange Act or otherwise, insofar as such Losses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact (in the case of any prospectus, in light of the circumstances
under which such statement is made) contained in a Registration Statement or any
other registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement, free writing prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in light of the circumstances under which they were
made) not misleading, and will reimburse each such Selling Holder Indemnified
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or actions or proceedings;
provided, however, that McMoRan will not be liable in any such case if and to
the extent that any such Loss arises out of or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder Indemnified Person
in writing specifically for use in a Registration Statement or such other
registration statement, preliminary prospectus, free writing prospectus or
prospectus supplement, as applicable, it being understood that a Selling Holder
will only be required to furnish information regarding its legal name, address,
the number of securities being registered on its behalf and such other
information as may be required by Law. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of such Selling
Holder Indemnified Person, and shall survive the transfer of such securities by
such Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless McMoRan, its directors, officers, employees and
agents and each Person, if any, who controls McMoRan within the meaning of the
Securities Act or of the Exchange Act, and its directors, officers, employees
and agents, to the same extent as the foregoing indemnity from McMoRan to the
Selling Holders, but only with respect to information regarding such Selling
Holder furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in a Registration Statement or any other registration statement
contemplated by this Agreement, any preliminary prospectus, prospectus
supplement, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereof; provided, however, that the liability of
each Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.9 except to the extent
that the indemnifying party is prejudiced by such omission. In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to

 

11



--------------------------------------------------------------------------------

assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.9 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel, with the
reasonable out-of-pocket expenses and fees of such separate counsel and other
reasonable out-of-pocket expenses related to such participation to be reimbursed
by the indemnifying party as incurred. Notwithstanding any other provision of
this Agreement, no indemnified party shall settle any action brought against it
with respect to which such indemnified party is entitled to indemnification
hereunder without the consent of the indemnifying party, unless the settlement
thereof includes a complete release from all liability of, the indemnifying
party.

(d) Contribution. If the indemnification provided for in this Section 2.9 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the lesser of (A) the amount which such Selling Holder would have been obligated
to pay under Section 2.9(b) if such indemnity was available to the indemnified
party and (B) the dollar amount of proceeds (net of Selling Expenses) received
by such Selling Holder from the sale of Registrable Securities giving rise to
such indemnification. The relative fault of the indemnifying party on the one
hand and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the Parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Parties agree that it would not be just and
equitable if contributions pursuant to this paragraph were to be determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

 

12



--------------------------------------------------------------------------------

(e) Other Indemnification. The provisions of this Section 2.9 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.10 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the SEC that may permit the sale of the
Registrable Securities to the public without registration, McMoRan agrees to use
its commercially reasonable efforts to:

(a) make and keep public information regarding McMoRan available, as those terms
are understood and defined in Rule 144 under the Securities Act, at all times
from and after the date hereof;

(b) file with the SEC in a timely manner all reports and other documents
required of McMoRan under the Securities Act and the Exchange Act at all times
from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith a copy of the most
recent annual or quarterly report of McMoRan, and such other reports and
documents so filed as such Holder may reasonably request in availing itself of
any rule or regulation of the SEC allowing such Holder to sell any such
securities without registration.

Section 2.11 Transfer or Assignment of Registration Rights. The rights under
this Article 2 may be not transferred or assigned by PXP except to wholly owned
subsidiaries of PXP and provided that (a) McMoRan is given written notice prior
to any said transfer or assignment, stating the name and address of each such
transferee and identifying the securities with respect to which such
registration rights are being transferred or assigned, and (b) each such
transferee assumes in writing responsibility for its portion of the obligations
of PXP under this Agreement.

ARTICLE 3

MISCELLANEOUS

Section 3.1 Communications. All notices that are required or may be given
pursuant to this Agreement shall be sufficient in all respects if given in
writing. Any such notice shall be deemed given (i) when made, if made by hand
delivery, and upon confirmation of receipt, if made by facsimile, (ii) one
Business Day after being deposited with a next-day courier, postage prepaid, or
(iii) three Business Days after being sent certified or registered mail, return
receipt requested, postage prepaid, in each case addressed as follows:

If to PXP, to:

Plains Exploration & Production Company

700 Milam Street, Suite 3100

Houston, Texas 77002

Fax: (713) 579-6231

Attention: General Counsel

With a copy to (which copy shall not constitute notice):

 

13



--------------------------------------------------------------------------------

Latham & Watkins LLP

717 Texas Avenue, Suite 1600

Houston, Texas 77002

Fax: (713) 546-5401

Attention: Michael E. Dillard

                 Sean T. Wheeler

If to McMoRan, to:

McMoRan Exploration Co.

1615 Poydras Street

New Orleans, Louisiana 70112

Fax: 504-585-3513

Attention: John Amato

With a copy to (which copy shall not constitute notice):

Baker Botts LLP

One Shell Plaza

910 Louisiana Street

Houston, Texas 77002

Fax: (713) 229-1522

Attention: J. David Kirkland, Jr.

                 M. Breen Haire

If to an assignee of PXP, to such Holder at the address provided pursuant to
Section 2.11 above.

Either Party may change its address for notice by notice to the other in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed.

Section 3.2 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the Parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.

Section 3.3 Recapitalization, Exchanges, Etc. Affecting the McMoRan Common
Stock. The provisions of this Agreement shall apply to the full extent set forth
herein with respect to any and all securities of McMoRan or any successor or
assign of McMoRan (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, stock splits, recapitalizations, pro rata distributions of
securities and the like occurring after the date of this Agreement.

Section 3.4 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.

 

14



--------------------------------------------------------------------------------

Section 3.5 Specific Performance. Damages in the event of breach of this
Agreement by a Party may be difficult, if not impossible, to ascertain, and it
is therefore agreed that each such Person, in addition to and without limiting
any other remedy or right it may have, will have the right to an injunction or
other equitable relief in any court of competent jurisdiction, enjoining any
such breach, and enforcing specifically the terms and provisions hereof, and
each of the Parties hereto hereby waives any and all defenses it may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief. The existence of this right will not
preclude any such Person from pursuing any other rights and remedies at law or
in equity that such Person may have.

Section 3.6 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one agreement. Facsimiles of signatures or
signatures delivered in portable document format (.pdf) will be deemed to be
originals.

Section 3.7 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.8 Governing Law.

(a) This Agreement and the legal relations between the Parties shall be governed
by and construed in accordance with the Laws of the State of Delaware, United
States of America without regard to principles of conflicts of laws that would
direct the application of the Laws of another jurisdiction.

(b) Any action brought in connection with this Agreement shall be brought in the
federal or state courts located in the City of Wilmington, Delaware. The Parties
hereto hereby (i) irrevocably consent to the personal jurisdiction and venue of
such courts, and (ii) waive any claim (by way of motion, as a defense or
otherwise) of improper venue, that such parties are not subject personally to
the jurisdiction of such court, that such courts are an inconvenient forum or
that this Agreement or the subject matter may not be enforced in or by such
court.

Section 3.9 Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting or impairing the
validity or enforceability of such provision in any other jurisdiction.

Section 3.10 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties pertaining to the subject matter hereof, and supersede all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties pertaining to the subject matter hereof.

Section 3.11 Amendment. This Agreement may be amended only by means of a written
amendment signed by McMoRan and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

 

15



--------------------------------------------------------------------------------

Section 3.12 No Presumption. If any claim is made by a Party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular Party or its counsel. Each
Party has been represented by its own counsel in connection with the negotiation
and preparation of this Agreement and, consequently, each Party hereby waives
the application of any rule of Law that would otherwise be applicable in
connection with the interpretation of this Agreement, including but not limited
to any rule of Law to the effect that any provision of this Agreement will be
interpreted or construed against the Party whose counsel drafted that provision.

Section 3.13 Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than PXP (and its
permitted assignees) and McMoRan shall have any obligation hereunder and that,
notwithstanding that PXP is a corporation, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith or therewith
shall be had against any former, current or future director, officer, employee,
agent, manager, stockholder or Affiliate of PXP or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise by incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of PXP or any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing, as
such, for any obligations of PXP under this Agreement or any documents or
instruments delivered in connection herewith or therewith or for any claim based
on, in respect of or by reason of such obligation or its creation, except in
each case for any assignee of PXP hereunder.

Section 3.14 Interpretation. Article and Section references to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by PXP under this Agreement, such action shall be in
PXP’s sole discretion unless otherwise specified.

[Next page is the signature page.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties as of
the date first above written.

 

PLAINS EXPLORATION & PRODUCTION COMPANY By:  

/s/ Winston M. Talbert

Name:   Winston M. Talbert Title:   Executive Vice President and Chief Financial
Officer MCMORAN EXPLORATION CO. By:  

/s/ Kathleen L. Quirk

Name:   Kathleen L. Quirk Title:   Senior Vice President & Treasurer

[Signature Page to Registration Rights Agreement]